UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 OR 15(d) Of The Securities Exchange Act Of 1934 Date of report (Date of earliest event reported):May 5, 2011 HERITAGE-CRYSTAL CLEAN, INC (Exact name of registrant as specified in its charter) Delaware 001-33987 26-0351454 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 2175 Point Boulevard Suite 375 Elgin, IL (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including area code:(847) 836-5670 Not Applicable (Former name or former address, if changed since last report) []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. On May5, 2011, Heritage-Crystal Clean, Inc. (the “Company”) held its annual meeting of stockholders.A total of 12,663,917 shares of common stock of the Company were represented in person or by valid proxy at the annual meeting, and the following actions were taken: (i) Election to the Board of Directors of the Company of the following three Class III Directors: Director Nominee Votes For Votes Withheld Broker Non-Votes Bruce Buckmann Carmine Falcone Robert Willmschen, Jr. For Against Abstain Broker Nonvotes (ii) Ratification of appointment of Grant Thornton LLP as independent registered public accounting firm for the Company for the year ended December 31, 2011 0 For Against Abstain Broker Nonvotes (iii) Approval on an advisory basis of the named executiveofficer compensation for fiscal 2010 One Year Two Years Three Years Abstain Broker Nonvotes (iv) Approval on the frequency of a stockholder vote on the named executive officer compensation Based upon these voting results, the Board of Directors has decided that advisory votes on executive compensation will be submitted to shareholders on an annual basis until the next required advisory vote on the frequency of shareholder votes on executive compensation. (v) Approval of the 2008 Omnibus Incentive Plan for purposes of complying with the requirements of Section 162(m) of the Internal Revenue Code. For Against Abstain Broker Nonvotes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HERITAGE-CRYSTAL CLEAN, INC. (Registrant) DATE:May 11, 2011 BY /s/ Gregory Ray Gregory Ray Chief Financial Officer, Vice President, Business Management and Secretary
